Attachment
Request for Reconsideration Arguments
	Applicant argues He only shows overlapping glass thickness range and pen drop ranges, but does not specifically teach what pen drop amount each thickness of glass can handle and the claims are not rendered obvious. Applicant has not rebutted the prima facie case of obviousness by providing evidence or technical reasoning that one with ordinary skill in the art would be unable to reach the claimed thickness and corresponding claimed pen drop height from the teachings of He. In addition, the instant Specification also do not correlate thickness with pen drop height. This shows that one with ordinary skill in the art of glass and cover elements would be able to reach the claimed glass thickness and pen drop height through the broad teachings of He. 
	The rejections are maintained.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 8:30am-3:30pm, 9:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781